Case: 20-40152      Document: 00515678556         Page: 1       Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 20-40152                        December 18, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                                 Plaintiff—Appellee,

                                       versus

   Reynaldo Mata, Jr.,

                                                              Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CR-1160


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-appellant     Reynaldo      Mata,   Jr.    was   convicted         of
   transporting illegal aliens within the United States in violation of 8 U.S.C.
   § 1324(a)(1)(A)(ii), (v)(II), and (B)(ii). Mata appeals his conviction and
   argues that there was insufficient evidence to support the jury’s verdict, that
   the district court erred in admitting allegedly speculative testimony, and that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40152      Document: 00515678556          Page: 2    Date Filed: 12/18/2020




                                    No. 20-40152


   the district court abused its discretion by instructing the jury on deliberate
   ignorance. We AFFIRM.
                                          I.
          Reynaldo Mata, Jr. was charged in a two-count indictment with
   transporting two aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (v)(II),
   and (B)(ii). Following a two-day jury trial, Mata was convicted on both
   counts. Mata was sentenced to twenty-four months in the custody of the
   Bureau of Prisons and a two-year term of supervised release.
   A. Evidence at Trial
          On July 2, 2019, Border Patrol Agent Robert Hankins was working
   with his K-9, Kofi, at the Javier Vega Checkpoint in Sarita, Texas. At around
   6:45 a.m., Kofi alerted to an F-150 truck hauling a black utility trailer. Mata
   was driving the truck. At trial, Hankins explained that this was at the end of
   a shift and described shift changes as the “peak” time for alien smuggling.
          In response to questioning by agents, Mata stated that he was coming
   from the south side of Harlingen and on his way to Corpus Christi. Mata
   repeatedly told agents that the trailer belonged to a friend and that he was
   hauling furniture. Mata said he had not loaded the furniture himself and had
   not been inside the trailer. When asked how he knew that furniture was in the
   trailer, Mata responded that he did not. After Kofi alerted to the trailer for a
   second time, an agent opened the unlocked trailer door and found nine people
   inside. Each was in the country illegally. Mata was then arrested.
          Orlando Alba-Diaz—one of the aliens discovered in the trailer—
   subsequently testified at Mata’s trial. Alba-Diaz testified that he is a citizen
   of Mexico and had arranged to be smuggled into the United States for $7,500.
   He was smuggled across the border and eventually ended up at a mobile
   home, where he stayed three nights. At around 4:00 or 5:00 a.m. on July 2,




                                          2
Case: 20-40152       Document: 00515678556            Page: 3      Date Filed: 12/18/2020




                                       No. 20-40152


   Alba-Diaz and eight other individuals were loaded into a trailer that had been
   backed up to the mobile home. They were loaded in by a person who
   instructed them not to “make any noises” or “move around too much.”
          Alba-Diaz further testified that, after he was loaded into the trailer, he
   heard the following:
                  The person that got us into the trailer made a
                  call. You could hear a telephone ringing not too
                  far away from right there. You could hear that
                  somebody had picked it up. And he said the
                  trailer was ready.
   Alba-Diaz was asked, “who do you think the person [was] that answered the
   phone call?” Defense counsel objected on the basis of speculation and was
   overruled. Alba-Diaz responded that he thought the person who answered
   the phone call was the driver of the truck. Alba-Diaz further testified that the
   caller stated that “the trailer was already ready” and the “driver” answered
   that “he was already ready and that he was already there. And [the driver]
   came close by and he set up the truck to hook it up.” Next, Alba-Diaz testified
   that “[t]he person that got us into the trailer asked are you sure that you want
   to take the risk?” The driver reportedly answered: “Yes. I am going to take
   the risk. And that’s when he started driving.”
          On cross-examination, Alba-Diaz admitted that, although he believed
   Mata had been the recipient of the call, he did not know that for a fact. 1 He
   made clear that he never talked to Mata on the day he was loaded onto the
   trailer and never made arrangements with him. He never saw Mata until he


          1
             Mata’s cell phone data shows that he had several incoming and outgoing phone
   calls from 4:08 through 6:18 a.m. on July 2, 2019. However, the Government did not
   introduce evidence to identify the callers or recipients of these calls.




                                             3
Case: 20-40152        Document: 00515678556             Page: 4      Date Filed: 12/18/2020




                                         No. 20-40152


   was taken out of the trailer by agents. 2
           Alba-Diaz further testified that the trip to the checkpoint took around
   an hour and 45 minutes. However, Agent Carciaga testified that the drive
   from Harlingen to the checkpoint typically takes 30 minutes. According to
   Alba-Diaz, the truck made only routine stops while driving. He stated that
   the truck door was never opened or closed during those short stops.
           Alexander Perez-Simon—another alien in the trailer—also testified at
   the trial. A friend had arranged for him to travel from Guatemala to Mexico
   and to be smuggled into the United Sates for a $10,000 fee to be paid after he
   arrived in the country. He also testified that he was loaded into the trailer at
   around 4:30 or 5:00 a.m. Perez-Simon stated that he did not hear any voices
   outside the trailer and was “hardly paying attention to anything from the
   outside.” He did testify, however, that he heard the sounds of “chains that
   were hooked up to the pickup” after he was loaded into the trailer, but
   contended that the trailer was already hooked up to the truck when he was
   loaded inside. According to Perez-Simon, it took about ten minutes “for the
   trailer to take off,” and it took about an hour and a half to get to the
   checkpoint. He stated that he never saw or met the driver of the truck prior
   to being arrested.
   B. Jury Charge
           Defense counsel objected to the deliberate ignorance instruction that
   was included in the court’s jury instructions, arguing that the charge
   improperly reduced the burden of proof. The district court overruled the
   objection.



           2
           On the day of Mata’s arrest, Border Patrol agents showed Alba-Diaz two “six-
   pack” photo lineups, and he identified someone other than Mata as the driver of the truck.




                                               4
Case: 20-40152      Document: 00515678556          Page: 5    Date Filed: 12/18/2020




                                    No. 20-40152


                                         II.
          First, the district court’s evidentiary rulings are reviewed for abuse of
   discretion. United States v. Kinchen, 729 F.3d 466, 470 (5th Cir. 2013). “A
   trial court abuses its discretion when its ruling is based on an erroneous view
   of the law or a clearly erroneous assessment of the evidence.” United States
   v. Ragsdale, 426 F.3d 765, 774 (5th Cir. 2005) (citation omitted). “If we find
   an error in the admission or exclusion of evidence, we review for harmless
   error.” United States v. Sumlin, 489 F.3d 683, 688 (5th Cir. 2007). “Any
   error . . . that does not affect substantial rights must be disregarded.” Id.
   (quoting Fed. R. Crim. P. 52(a)).
          Next, where, as in this case, a defendant preserves his challenge to a
   verdict, we review the conviction de novo. United States v. Suarez, 879 F.3d
   626, 634 (5th Cir. 2018). “On a sufficiency-of-the-evidence challenge,
   however, de novo review permits us to evaluate only the reasonableness of
   the jury’s verdict, and not whether we believe that verdict was correct.” Id.
   Indeed, we review Mata’s claims “with substantial deference to the jury
   verdict” and affirm “if a reasonable trier of fact could conclude . . . the
   elements of the offense were established beyond a reasonable doubt.” Id. at
   630 (citations omitted). In so doing, we view all evidence “in the light most
   favorable to the government and all reasonable inferences made in support of
   the verdict.” United States v. Lanier, 879 F.3d 141, 145–46 (5th Cir. 2018)
   (citation omitted). Moreover, we must accept “all credibility choices and
   reasonable inferences made by the trier of fact which tend to support the
   verdict” and “any conflict in the evidence must be resolved in favor of the
   jury’s verdict.” United States v. Moreno–Gonzalez, 662 F.3d 369, 372 (5th Cir.
   2011) (citation omitted); see also United States v. Robinson, 700 F.2d 205, 209
   (5th Cir. 1983) (“The jury [is] entitled to credit [one witness’s] testimony
   over that of other witnesses.”). As such, we have held that “[a] defendant
   seeking reversal on the basis of insufficient evidence swims upstream.”



                                          5
Case: 20-40152      Document: 00515678556          Page: 6   Date Filed: 12/18/2020




                                    No. 20-40152


   United States v. De Nieto, 922 F.3d 669, 677 (5th Cir. 2019) (quoting United
   States v. Mulderig, 120 F.3d 534, 546 (5th Cir. 1997)).
          Finally, “[w]hen a challenge to jury instructions is properly preserved
   for appeal, we review the challenged instructions for abuse of discretion.”
   United States v. Daniels, 281 F.3d 168, 183 (5th Cir. 2002). Where the
   defendant argues that a jury instruction was inappropriate, “we consider
   whether the charge was both legally accurate and supported by fact.” United
   States v. Demmitt, 706 F.3d 665, 675 (5th Cir. 2013) (citing United States v.
   Mendoza-Medina, 346 F.3d 121, 132 (5th Cir. 2003)). “In deciding whether
   the evidence reasonably supports the jury charge, the court ‘reviews the
   evidence and all reasonable inferences that may be drawn therefrom in the
   light most favorable to the government.’” United States v. Newell, 315 F.3d
   510, 529 (5th Cir. 2002) (quoting United States v. Wise, 221 F.3d 140, 147 (5th
   Cir. 2000)).
                                        III.
          On appeal, Mata challenges the admission of Alba-Diaz’s testimony
   regarding the recipient of the phone call, the sufficiency of evidence
   supporting his conviction, and the inclusion of the deliberate ignorance
   instruction in the district court’s jury instructions. We address each
   argument in turn.
   A. Admission of Alba-Diaz’s Testimony
          Mata argues that the district court abused its discretion by admitting
   Alba-Diaz’s testimony identifying the recipient of the phone call as “the
   driver” because Alba-Diaz was confined in the trailer and had no basis for
   such an identification. Mata contends that the testimony was speculation and
   inadmissible under Federal Rule of Evidence 602.
          Rule 602 dictates that a “witness may testify to a matter only if




                                          6
Case: 20-40152      Document: 00515678556          Page: 7    Date Filed: 12/18/2020




                                    No. 20-40152


   evidence is introduced sufficient to support a finding that the witness has
   personal knowledge of the matter.” Fed. R. Evid. 602. Critically,
   “[p]ersonal knowledge can include inferences and opinions, so long as they
   are grounded in personal observation and experience.” United States v.
   Cantu, 167 F.3d 198, 204 (5th Cir. 1999) (quoting United States v. Neal, 36
   F.3d 1190, 1206 (1st Cir. 1994), cert. denied, 519 U.S. 1012 (1996)). The
   question therefore is whether Alba-Diaz’s inference regarding the call
   recipient’s role in the smuggling operation was “grounded in [his] personal
   observation and experience.” Id. We conclude that it was.
          In United States v. Cantu, we considered whether a district court erred
   in allowing a witness to testify as to the working relationship between two
   men based only on her observations of the two. Id. Specifically, the witness
   testified that she believed one of the men was the other’s boss because she
   had “personally observed [him] giving [the other] orders while they were
   unloading and storing marijuana in her house.” Id. We reasoned that the
   mere fact that “her testimony consisted of a conclusion about the
   relationship between [the two], rather than a simple description of a concrete
   fact” did not render it inadmissible. Id. Her testimony remained “grounded
   in her personal observations of the interaction of the[] two men” and was
   thus admissible. Id. Similarly, in this case, Alba-Diaz made a reasonable
   inference based on the conversation he heard between two individuals and
   the sequence of events he experienced. According to Alba-Diaz, the call was
   made immediately after the trailer was loaded. The call-recipient answered
   that he was “ready.” The person who loaded the trailer asked “are you sure
   that you want to take the risk,” to which the call-recipient answered: “Yes. I
   am going to take the risk.” Alba-Diaz testified that it was after that statement
   that the drive began. As in Cantu, Alba-Diaz reasonably inferred the role that
   the call-recipient was playing in the operation—driver—based on his




                                          7
Case: 20-40152         Document: 00515678556               Page: 8      Date Filed: 12/18/2020




                                          No. 20-40152


   personal observations. 3
           Accordingly, the district court did not abuse its discretion in
   permitting Alba-Diaz to testify that the recipient of the call was the driver of
   the truck.
   B. Sufficiency of Evidence
           Mata contends that the evidence in this case was insufficient to prove
   the elements of 8 U.S.C. § 1324(a)(1)(A)(ii) beyond a reasonable doubt. To
   establish a violation of § 1324(a)(1)(A)(ii), the Government must prove that
   (1) an alien “entered or remained in the United States in violation of the
   law;” (2) that “the defendant knew or recklessly disregarded the fact that
   said alien was in the United States in violation of the law;” and (3) that “the
   defendant transported or attempted to transport said alien, within the United
   States with the intent to further the alien’s unlawful presence.” United States
   v. Sheridan, 838 F.3d 671, 672 (5th Cir. 2016). “A jury’s finding that a
   defendant ‘knew or recklessly disregarded the fact that [an] alien was in the
   United States in violation of the law’ requires the jury to find that the
   defendant knows that a person, who is an alien, exists.” Id. at 673. Mata
   argues that the Government’s evidence was insufficient to prove that he
   knew of the aliens’ presence in the trailer, had the requisite mens rea of the
   aliens’ illegal status, or acted willfully in furtherance of their violation of the
   law.
           We note from the outset that knowledge may be—and often must
   be—shown by circumstantial evidence. See United States v. Statin, 367 F.
   App’x 492, 496 (5th Cir. 2020); see also Staples v. United States, 511 U.S. 600,


           3
              By contrast, in the Fifth Circuit case relied on by Mata on this issue, the witness
   testified as to what someone else had heard—a conclusion that was “entirely speculative.”
   Doe on Behalf of Doe v. Dallas Indep. Sch. Dist., 153 F.3d 211, 218 n.7 (5th Cir. 1998).




                                                 8
Case: 20-40152      Document: 00515678556           Page: 9    Date Filed: 12/18/2020




                                     No. 20-40152


   615 n.11 (1994) (explaining that “knowledge can be inferred from
   circumstantial evidence”). Indeed, “[c]ircumstantial evidence alone can
   establish a defendant’s knowledge or reckless disregard that the [aliens] are
   illegally in the country.” United States v. De Jesus-Batres, 410 F.3d 154, 161
   (5th Cir. 2005) (discussing identical knowledge requirement in 8 U.S.C.
   § 1324(a)(1)(A)(iii)). Accordingly, we may consider circumstantial evidence
   that supports Mata’s knowledge of the aliens’ presence in the trailer. See,
   e.g., United States v. Campos, 354 F. App’x 97, 98 (5th Cir. 2009) (finding
   sufficient knowledge because a guide took the alien to a “particular gas
   station,” knew that the alien could be hidden inside the defendant’s truck,
   and the defendant “left [his] vehicle unlocked and returned outside shortly
   after the alien was secured in the vehicle”).
          For example, in United States v. Durant, we found sufficient evidence
   that a driver knew illegal aliens were in her trailer based on the facts that she
   was “the sole driver and occupant of the truck in the trailer of which the 20
   illegal aliens were discovered,” took a longer than expected route, made
   particular statements regarding the trip, and at least two of the aliens had
   agreed to pay between $1,000 and $1,200 for the trip. 167 F. App’x 369, 370
   (5th Cir. 2006). As in Durant, “the jury could have reasonably inferred that
   [Mata] would not have been entrusted with such a valuable cargo if [he] had
   not been knowledgeable and involved in the alien-smuggling scheme.” Id.
   Moreover, contrary to Mata’s contention on appeal, the Government’s
   evidence “was not limited to the value of the contraband alone.” United
   States v. Rojas Alvarez, 451 F.3d 320, 335 (5th Cir. 2006). The extended
   length of the trip—compared to the expected length—further supports his
   knowledge. See, e.g., United States v. Pennington, 20 F.3d 593, 598 (5th Cir.
   1994); Durant, 167 F. App’x at 370. In addition, the jury could have
   “reasonably inferred” that Mata was “referring to the illegal aliens” when
   he agreed to take the “risk” of hauling the trailer. Durant, 167 F. App’x at




                                          9
Case: 20-40152       Document: 00515678556              Page: 10       Date Filed: 12/18/2020




                                         No. 20-40152


   370. 4 At bottom, “[t]he jury was free to choose among reasonable
   constructions of the evidence.” Pennington, 20 F.3d at 598–99.
           Moreover, the evidence also established that Mata knew—or at least
   recklessly disregarded—that the aliens were in the country illegally. See 8
   U.S.C. § 1324(a)(1)(A)(ii). None of the aliens rode in the truck—all were
   hidden in a windowless trailer and riding in complete silence. Mata attempted
   to transport the concealed individuals through a border checkpoint at a time
   known for smuggling. Such evidence is sufficient to establish this element of
   the conviction. See, e.g., United States v. Romero-Cruz, 201 F.3d 374, 379 (5th
   Cir. 2000) (considering in part that aliens were picked up by defendant in an
   area “known for alien smuggling” and “were clearly in transit and
   attempting to hide” to establish knowledge of illegal status); United States v.
   Lira-Villareal, 102 F. App’x 406, 409–10 (5th Cir. 2004) (similarly
   considering as “indicia of the aliens’ illegal presence establishing [the
   defendant’s] knowledge” that the aliens hid from view).
           With regard to the final element of § 1324(a)(1)(A)(ii)—willful
   furtherance of the alien’s violation of the law—the jury is required to find a
   “direct and substantial relationship between that transportation and its
   furtherance of the alien’s presence in the United States.” Lira-Villareal, 102
   F. App’x at 410. This element must be considered “‘under the totality of the
   circumstances and after evaluating all of the evidence,’ including taking
   proper consideration of ‘the mode of transportation used, the time of travel,


           4
             Mata argues that “a rational juror could not know as a matter of fact that Mr.
   Mata was the person speaking on the phone.” However, as discussed supra, Alba-Diaz
   reasonably inferred that the call-recipient was the driver of the vehicle. Mata was driving
   the vehicle when it was stopped at the checkpoint and both aliens testified that the truck
   only made routine stops before the checkpoint. Neither heard the truck door open and close
   during any of the stops. Thus, the inference that Mata made the statements was not
   unreasonable.




                                               10
Case: 20-40152      Document: 00515678556          Page: 11    Date Filed: 12/18/2020




                                    No. 20-40152


   the route chosen, . . . and the distance from the border at the time of
   apprehension.’” Id. (quoting United States v. Merkt, 764 F.2d 266, 272 (5th
   Cir. 1985)). Indeed, we have previously considered that the defendant “was
   found to be transporting illegal aliens . . . further into the United States and
   away from Border Patrol checkpoints, in a locale known for its alien
   smuggling” and took a longer route than necessary. Id. at 411. In this case,
   Mata was found to be attempting to drive aliens away from the border while
   they were hidden in a trailer—passing through a Border Patrol checkpoint at
   an hour described as a peak time for smuggling. In addition, the testimony
   reflected that the route Mata took was approximately an hour longer than
   expected. Based on the foregoing, this evidence was sufficient for the jury to
   conclude that Mata knowingly transported illegal aliens in furtherance of
   their violation of the law.
          Accordingly, viewing all evidence in the light most favorable to the
   Government and making all reasonable inferences in support of the verdict,
   we conclude that the evidence was sufficient to sustain the jury’s verdict.
   C. Deliberate Ignorance Instruction
          Mata contends that the district court erred in giving the jury a
   deliberate ignorance instruction because the Government “proceeded on a
   theory of actual knowledge” and the evidence presented a binary choice—
   either Mata knew of the aliens or did not. The deliberate ignorance
   instruction is appropriate “where a defendant ‘claims a lack of guilty
   knowledge and the proof at trial supports an inference of deliberate
   indifference.’” United States v. Kuhrt, 788 F.3d 403, 417 (5th Cir. 2015)
   (quoting United States v. Brooks, 681 F.3d 678, 701 (5th Cir. 2012)).
   Accordingly, the evidence at trial “must raise two inferences: (1) the
   defendant was subjectively aware of a high probability of the existence of the
   illegal conduct; and (2) the defendant purposefully contrived to avoid




                                          11
Case: 20-40152       Document: 00515678556              Page: 12       Date Filed: 12/18/2020




                                         No. 20-40152


   learning of the illegal conduct.” Mendoza-Medina, 346 F.3d at 132–33; see also
   United States v. Saucedo-Munoz, 307 F.3d 344, 348 (5th Cir. 2002) (“A
   defendant’s contrivance to avoid learning the existence of illegal conduct
   may be established by direct or circumstantial evidence.”). Conversely, “[i]t
   is improper for a district court to instruct a jury on deliberate ignorance
   ‘when the evidence raises only the inferences that the defendant had actual
   knowledge or no knowledge at all of the facts in question.’” Demmitt, 706
   F.3d at 675 (quoting Mendoza-Medina, 346 F.3d at 134).
           We have also expressly held, however, that a deliberate ignorance
   instruction may still be proper even where the Government’s “primary
   theory was that [the defendant] had actual knowledge” if the evidence also
   “suggests a conscious attempt to avoid incriminating knowledge.” United
   States v. Orji-Nwosu, 549 F.3d 1005, 1009 (5th Cir. 2008); see also Kuhrt, 788
   F.3d at 417 (explaining that the instruction should not be used as “a backup
   or supplement in a case that hinges on a defendant’s actual knowledge” and
   is appropriate only where evidence supports the instruction). 5 Accordingly,
   though the Government’s primary theory in this case appeared to be that
   Mata had actual knowledge, the question remains whether the evidence at
   trial raised the two inferences discussed above: (1) Mata was subjectively
   aware of a high probability of the existence of illegal conduct, and (2) he
   purposely contrived to avoid learning of the illegal conduct. Oti, 872 F.3d at
   697.
           Regarding the first inference, the same evidence that supports that


           5
             Mata relies on our explanation in United States v. Oti that, “[w]here the
   government relies on evidence of actual knowledge, the deliberate ignorance instruction is
   not appropriate.” 872 F.3d 678, 697–98 (5th Cir. 2017). However, in Oti, we nevertheless
   conducted the basic inquiry of whether “the evidence raises only the inferences that the
   defendant had actual knowledge or no knowledge at all of the facts in question.” Id. at 697
   (quoting Mendoza-Medina, 346 F.3d at 133–34).




                                               12
Case: 20-40152     Document: 00515678556           Page: 13    Date Filed: 12/18/2020




                                    No. 20-40152


   “the defendant had actual knowledge of the illegal conduct” may also “raise
   the inference that the defendant was subjectively aware of a high probability
   of the existence of illegal conduct.” United States v. Lara-Velasquez, 919 F.2d
   946, 952 (5th Cir. 1990). As discussed supra, Alba-Diaz testified that the
   driver, in conversation with the individual who loaded the trailer, agreed to
   accept a “risk” in driving this trailer. This evidence does not necessarily
   present a binary choice between Mata’s actual knowledge or lack of
   knowledge. See id. at 951. The evidence that Mata, as the driver of the truck,
   was aware of a “risk” in accepting the job could also establish that he was
   “subjectively aware of a high probability of the existence of . . . illegal
   conduct.” Id.
          Moving to the second inference, a deliberate ignorance instruction is
   appropriate if the circumstances of the case “were so overwhelmingly
   suspicious that the defendants’ failure to conduct further inspection or
   inquiry suggests a conscious effort to avoid incriminating knowledge.”
   United States v. Nguyen, 493 F.3d 613, 621 (5th Cir. 2007) (citation omitted);
   see also id. at 622 (“Not asking questions can be considered a purposeful
   contrivance to avoid guilty knowledge.”). In this case, we find that “the
   circumstances of the defendant’s involvement in the criminal offense [were]
   so overwhelmingly suspicious” that the “failure to question the suspicious
   circumstances” or conduct further inspections “establishes the defendant’s
   purposeful contrivance to avoid guilty knowledge.” Lara-Velasquez, 919 F.2d
   at 952. Mata agreed to transport a loaded trailer through a Border Patrol
   checkpoint in the early morning hours. Mata was informed of a “risk”
   associated with hauling the trailer but did not inspect the trailer and asked no
   questions about the trailer of the individual who loaded it. The evidence thus
   supports that Mata “consciously attempted to escape confirmation of
   conditions or events he strongly suspected to exist.” United States v. Lee, 966
   F.3d 310, 326 (5th Cir. 2020) (quoting Mendoza-Medina, 346 F.3d at 133).




                                          13
Case: 20-40152     Document: 00515678556           Page: 14   Date Filed: 12/18/2020




                                    No. 20-40152


          We thus find that the district court did not abuse its discretion by
   instructing the jury on deliberate ignorance.
                                        IV.
          Based on the foregoing, we AFFIRM Mata’s conviction, the district
   court’s admission of Alba-Diaz’s testimony, and the district court’s
   deliberate ignorance instruction.




                                         14